Case 1:19-cv-19114-NLH-JS Document 61 Filed 08/24/20 Page 1 of 2 PageID: 709




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 CHRISTINE POWELL, GORDON
 ARMSTRONG, CARL ECKHARDT,                        Case No.: 1:19-cv-19114-NLH-JS
 PAUL GEISLER, HUNTER MILLS,
 SANDY MORENO, LOUIE NEVAREZ,
 ANDREW VIERRA, DANIEL BINKLEY,                   MOTION FOR PRO HAC VICE
 RYAN HICKS, STEPHEN MERMAN,                      ADMISSION TO APPEAR AS COUNSEL
 ARNOLD MILSTEIN, JASON MOORE,                    FOR PLAINTIFF ALLAN ZABACK
 KATHERINE KINSEY, JEFFREY BARR,
 JULIE WOTRING, ALLAN ZABACK,
 BRENT GARRETT, JAMES JONES,
 RANDY ROBBIE and BRITTANY FUNK,
 individually and on behalf of all others
 similarly situated,
                 Plaintiffs,
         v.
 SUBARU OF AMERICA, INC. and
 SUBARU CORPORATION
                 Defendants.


                   MOTION FOR PRO HAC VICE ADMISSION TO
               APPEAR AS COUNSEL FOR PLAINTIFF ALLAN ZABACK.

               1.      Plaintiff moves for admission of Nicholas A. Migliaccio pro hac vice as

plaintiff’s attorney in the above matter.

               2.      Mr. Migliaccio is an experienced attorney who has an ongoing client

relationship with Plaintiff Allan Zaback. Plaintiffs respectfully request that Mr. Migliaccio be

permitted to appear on their behalf in the above-captioned matter.

               3.      Mr. Migliaccio will abide by the New Jersey Court rules.

               4.      Mr. Migliaccio will notify the Court of any matter affecting his standing of

Bar.

               5.      Mr. Migliaccio is now currently in good standing in the District of Columbia

Bar. See Affidavit of Nicholas A. Migliaccio attached as Exhibit “B”.
Case 1:19-cv-19114-NLH-JS Document 61 Filed 08/24/20 Page 2 of 2 PageID: 710




               6.      No disciplinary proceedings are pending against Mr. Migliaccio in any

jurisdiction and no discipline has previously been imposed on Mr. Migliaccio in any jurisdiction.

       For the reasons stated above, Plaintiff respectfully moves for admission of Nicholas A.

Migliaccio pro hac vice in the District of New Jersey in the above matter for the Plaintiff.

                                                     Respectfully submitted,



                                                     /s/ Michael M. Weinkowitz
Date: August 24, 2020                                MICHAEL M. WEINKOWITZ, ESQ.
                                                     LEVIN SEDRAN & BERMAN LLP
                                                     510 WALNUT STREET
                                                     SUITE 5000
                                                     PHILADELPHIA, PA 19106
                                                     (212) 592-1500
